DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding these claims and all dependent ones, a pressure sensing circuit that sense a pressure value is first recited.  It is unclear, then, when such pressure is already generated by the pressure sensing circuit, why do we have to go through the hassle of generating it again base on the frequency of the oscillating signal.
	Claims 2-16 for the virtue of their dependence to claim 1 are rejected
	The following action is based on detection of pressure from frequency of oscillating circuit.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8, and 10 are rejected under 35 U.S.C. 102(1)(1) as being anticipated  by Czarnocko U.S. Patent Number 4,550,611.
	Regarding claims 1 and 17, Czarnocko discloses an electron pressure transducer with features of the claimed invention including a pressure sensing circuit, with a reference oscillator providing a reference signal having a frequency independent of the applied pressure, and a sensor oscillator providing a pressure signal having a frequency dependent on the applied pressure wherein the pressure sensing circuit and the reference signal circuit are 8configured to determine a value of the pressure sensed by the pressure 12sensing circuit based on the frequency of the oscillating signal (see claim 1).
	Regarding claim 2, Czarnocko shows similar comparison (by comparator 40, 92, 93, 98 and 99), related terminal (terminals 75), feedback circuit (see, for example, col. 2, line 33), and voltage comparison (see col, 5, lines 14-45).
	Regarding claim 6, there are a pair of resistors in the feedback circuit (see col. 3. Lines 53-67).
	Regarding claim 7, there is a related diode (see  col. 6, lines 55-68).
	Regarding claim 8, there are comparators (elements  40, 92, 93, 98 and 99).
	Regarding claim 10, the oscillating signal is square wave (see figure 3).  

Claims 3-5, 9, 11-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Tuesday, November 09, 2021